Stephens, J.
On the trial of a suit to recover damages alleged to have been sustained by the plaintiff’s automobile, while operated along a public street and while crossing a railroad-track of the defendant, being thrown out of its direction and caused to run against a telephone pole as a result of alleged negligence of the defendant in maintaining its track across the highway in a condition unsafe for vehicular traffic, with the rails raised several inches above the pavement, and in permitting holes to remain in the highway alongside the rails of the track, it appeared, in the testimony of the plaintiff’s wife who was driving the automobile, that as she crossed the track something caused the car “to twist and jerk” and she lost control of it and did not remember anything after that, that she did not know what happened to the automobile or whether she lost control of it,- and in the testimony of the only eye-witness, that when the driver of the automobile got upon the railroad-track she suddenly changed direction and lost control of the automobile and proceeded into a telephone pole, that something happened immediately when she got on the track to cause her to lose control of the automobile and leave the highway, but he did not know what caused her to lose control, and he did not examine the tracks, and that the front wheels of the automobile “seemed to turn to the right after they crossed the first rail, and at a time when the wheels were between the two rails of the crossing;” and in other testimony that the rails were about one fourth of an inch higher than the surface of the concrete pavement in the street, that there were several holes in the pavement, which might have been bigger than a silver dollar, close to the rail which the driver of the automobile approached first in the direction in which she was traveling, that this rail was a quarter *715of an inch higher than the pavement, that the concrete was broken along the inside rail and the concrete pavement between the tracks and just before the first rail was cracked a little bit.' Held, that the evidence was insufficient to authorize an inference that the condition of the rails and of the pavement next to the rails caused the car to change direction and run against the telephone pole. The court did not err in directing the verdict for the defendant.
Decided February 27, 1936.
Poole & Fraser, for plaintiff.
Little, Powell, Reid & Goldstein, James K. Rankin, for defendant.

Judgment affirmed.


Jenkins, P. J., <md Sutton, J., concur.